Citation Nr: 1715762	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 31, 2013, and in excess of 20 percent thereafter for degenerative disc disease of the thoracolumbar spine, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1997 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the appeal is with the New Orleans, Louisiana RO.

The Board denied the Veteran's claim in an August 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to issue an order vacating and remanding the August 2015 decision.  The Court granted the JMR in an April 2016 Order. 

In May 2016 the Board remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received VA spine examinations in October 2008 and May 2013.  However, the Board finds that these examinations are inadequate, pursuant to the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016)(the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As the October 2008 and May 2013 examinations do not comply with the Court's holding, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner should also render a retrospective opinion on the measurements required by Correia.  Finally, updated treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include Premier Pain Consultants, Dr. K. Cahill, and the NeuroMedical Center-Dr. G Fautheree.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature and severity of her service-connected thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since February 2008) of the thoracolumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Then readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




